Case: 16-41394      Document: 00514092868         Page: 1    Date Filed: 07/28/2017




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 16-41394                                   FILED
                                  Summary Calendar                             July 28, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MANUEL FABIAN VELASQUEZ-ORTIZ,

                                                 Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                             USDC No. 5:15-CR-1477-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
         Manuel Fabian Velasquez-Ortiz pleaded guilty to reentry of a deported
alien.        The   presentence     report    (PSR)     calculated     Velasquez-Ortiz’s
recommended sentencing range based, in relevant part, on two controlled
substance convictions from 1991. Velasquez-Ortiz argues that the district
court erred in finding that his parole had been revoked and that he had been




         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
         *

be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41394      Document: 00514092868     Page: 2   Date Filed: 07/28/2017


                                   No. 16-41394

incarcerated within 15 years of the commencement of the current offense for
the 1991 convictions.
      We review a district court’s application of the Sentencing Guidelines de
novo and its factual findings for clear error.       United States v. Cisneros-
Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). Plain error review applies where
the defendant fails to object in the district court. Puckett v. United States, 556
U.S. 129, 135 (2009); United States v. Mondragon-Santiago, 564 F.3d 357, 361
(5th Cir. 2009). Contrary to Velasquez-Ortiz’s assertions, he did not object to
the district court’s factual finding or its reliance on the PSR to determine that
his parole had been revoked with respect to the 1991 convictions. See United
States v. Neal, 578 F.3d 270, 272 (5th Cir. 2009).
      Velasquez-Ortiz has pointed to no rebuttal evidence showing that the
district court erred in adopting the facts contained in the PSR. See United
States v. Floyd, 343 F.3d 363, 372 (5th Cir. 2003); United States v. Gomez-
Alvarez, 781 F.3d 787, 796-797 (5th Cir. 2015). Velasquez-Ortiz admitted that
he was incarcerated in 2013 related to the 1991 convictions. Additionally, the
Government, without objection, has supplemented the record with documents
showing that Velasquez-Ortiz’s parole from the 1991 convictions was revoked
and that he was incarcerated for those convictions within 15 years of the
commencement of the current offense. Velasquez-Ortiz has failed to show any
error, clear or plain, by the district court.
      AFFIRMED.




                                         2